DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 22 recites the limitation "the cycle position" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 has not established a structure for the de-pressurization device, thus operational characteristics are rendered indefinite.
Claim 22 recites the limitation "the pressure reduction device" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that "the pressure reduction device" refers to --a de-pressurization device-- recited in Claim 21, Line 8.  
	Claim 23 recites “a de-pressurization device” in Lines 1-2, which appears to be a restatement of the same from Claim 21, Line 8, thus should be --the de-pressurization device--. 
The term “suitable level” in Claim 24 is a relative term which renders the claim indefinite. The term “suitable level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The cooled temperature of the piston has been rendered indefinite.

Claim 24 recites the limitation "the sealing region" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  The structure of the piston has not been established in Claim 24.
Claim 25 recites the limitation "pressure reduction device" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that "pressure reduction device" refers to --a de-pressurization device-- recited in Claim 21, Line 8.  
Claim 26 recites the limitation "the pressure reduction device" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that "the pressure reduction device" refers to --a de-pressurization device-- recited in Claim 21, Line 8.  
Claim 27 recites the limitation "the working cycle" in Lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 27 has not established a structure for the de-pressurization device, thus operational characteristics are rendered indefinite.
Claim 28 recites the limitation "The pressure reduction arrangement" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that “The” should be --A--.  
Claim 28 recites the limitation "the pressure reduction device" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that "the pressure reduction device" refers to --a de-pressurization device-- recited in Claim 21, Line 8.  
Claim 29 recites the limitation "The pressure reduction arrangement" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that “The” should be --A-- in Claim 28.  

	Claim 30 recites “a pressure reduction device” in Lines 1-2, which appears to be a restatement of “a de-pressurization device” from Claim 21, Line 8, thus should be --the de-pressurization device--. 
Claim 30 recites the limitation "the distribution" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that Claim 30 should depend from Claim 29.  
Claim 31 recites the limitation "The pressure reduction arrangement" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that “The” should be --A-- in Claim 28, and Claim 31 should depend from Claim 28.  
Claim 31 recites the limitation "the pressure reduction device" in Lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that "the pressure reduction device" refers to --a de-pressurization device-- recited in Claim 21, Line 8.  
Claim 32 recites the limitation "The pressure reduction arrangement" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that “The” should be --A-- in Claim 28, and Claim 32 should depend from Claim 31.  
Claim 32 recites the limitation "the energy reservoir" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that Claim 32 should depend from Claim 31.  
Regarding Claim 32, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 33 recites the limitation "the energy reservoir" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that Claim 33 should depend from Claim 31.  
Claim 34 recites the limitation "The pressure reduction arrangement" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that “The” should be --A-- in Claim 28, and Claim 31 should depend from Claim 28.  
Claim 35 recites “removing the fluid at the desired pressure level from the pressure reduction device by reducing the pressure reduction device volume”, which renders the claim indefinite because it is unclear how this is possible.  
Claim 36 recites the limitation "The method" in Line.  There is insufficient antecedent basis for this limitation in the claim.  It appears that Claim 36 should depend from Claim 35. 
Claim 36 recites the limitations "the speed" & "the pump" in Line 1.  There is insufficient antecedent basis for these limitations in the claim.  Claim 36 does not establish any structure associated with the “pressure reduction device” recited in Claim 35.  
Regarding Claim 36, the phrase "most preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 37 recites “two or more such pressure reduction units”, which renders the claim indefinite because it is unclear to what “such” refers.  Further, it is unclear how the “pressure and/or parallel, more especially when there is only one (i.e. “a pressure reduction unit according to claim 21”).  
	Claim 38 recites “a de-pressurization device” in Lines 1-2, which appears to be a restatement of the same from Claim 21, Line 8, thus should be --the de-pressurization device--. 
Claim 39 recites the limitation "pressure reduction device" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that "pressure reduction device" refers to --a de-pressurization device-- recited in Claim 21, Line 8.  
Claim 40 recites the limitation "pressure reduction device" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that "pressure reduction device" refers to --a de-pressurization device-- recited in Claim 21, Line 8.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-36, as far as they are definite, are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Iversen (US 20140099691 A1).
	Iversen discloses a method for reducing the pressure in a high pressure processing system, the method comprising entering a volume of pressurized fluid into a pressure reduction device (Para. [0340], "injection of a feed mixture sample"), closing the entry of pressurized fluid (Para. [0341], "injection of the feed mixture is stopped") and expanding the entered volume to a desired pressure level by increasing the pressure reduction device volume (Para. [0341], "the reaction is quenched either by cooling and depressurizing"), removing the fluid at the desired pressure level from the pressure reduction device (Para. [0341], "withdrawing the diluted converted feed mixture via the control valve 44 into a sample container 45").

Allowable Subject Matter
Claim 21 is allowed.  
Claims 22-34 & 37-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 21 is allowable because it specifically requires a valve at the inlet and a valve at the outlet and between the inlet valve and the outlet valve a de-pressurization device, where means are provided for measuring the pressure upstream the inlet valve, between the inlet valve and the outlet valve and downstream the outlet valve and further comprising a control system, where the control system is adapted to allow opening of the valves when a certain maximum pressure difference is present on either side of the valve to be opened.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional citations listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
January 14, 2022